Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed December 27, 2021, claims 1-3, 8-10 and 15-17 has been amended, and claims 1-20 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 7 section 4, filed December 27, 2021, with respect to claims 11-2, 4-9, 11-16, and 18-20 have been fully considered and are not persuasive.   
Applicant’s arguments with respect to amended claims 1, 8 and 15 have been considered but                                            are moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Imai (US Pub. No.:2009/0116571).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3, 5-8, 10, and 12-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 4-8, and 11-14 of parent U.S. Patent No. US 10, 819, 555 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3, 5-8, 10, and 12-14 of the instant application merely broadens the scope of the claims 1, 3, 4-8, and 11-14 of the A Patent by eliminating the elements and their functions of the claims, and claims 1-3, 5-8, 10, and 12-14 of this instant application is therefore an obvious variant thereof.
Instant Application 17080311
Patent 10, 819,555 
1. A signal transmission method, comprising: transmitting, by a signal transmission apparatus, four modulated signals on four subcarriers, wherein the four subcarriers are subcarriers on frequency domain resources of two channels, wherein the two channels include a first channel and a second channel, wherein the four subcarriers include a first subcarrier, a second subcarrier, a third subcarrier, and a fourth subcarrier, wherein the 
2. The method according to claim 1, wherein the four modulated signals are based on a channel matrix Q, wherein the channel matrix Q is Q = 1 2 [ 1 j 0 0 0 0 1 j 0 0 1 - j 1 - j 0 0 ] , ##EQU00083## where j corresponds to an imaginary unit. 

 wherein the modulated signals transmitted on different channels include conjugates; and wherein the N modulated signals are based on a channel matrix Q, wherein the channel matrix Q is .function. ##EQU00083## where j corresponds to an imaginary unit.
3. The method according to claim 1, wherein M=2 and N=4, the M channels include a first channel and a second channel, the N subcarriers include a first subcarrier, a second subcarrier, a third subcarrier, and a fourth subcarrier, the N modulated signals include a first modulated signal x.sub.1, a second modulated signal x.sub.2, a third modulated signal x.sub.3, and a fourth modulated signal x.sub.4, and transmitting the N modulated signals on N subcarriers comprises: transmitting the first modulated signal x.sub.1 on the first subcarrier, wherein the first subcarrier is a subcarrier of the first channel; transmitting the second modulated signal x.sub.2 on the second subcarrier, wherein the second subcarrier is a subcarrier of the second channel; transmitting the third modulated signal x.sub.3 on the third subcarrier, wherein the third subcarrier is a subcarrier of the first channel; and transmitting the fourth modulated signal x.sub.4 on the fourth subcarrier, wherein the fourth subcarrier is a subcarrier of the second channel.


7. The method according to claim 1, wherein the N modulated signals comprise high-order modulated signals and low-order modulated signals according to the following expression: .function. .function. ##EQU00084## where Q is the channel matrix, s.sub.1, s.sub.2, s.sub.3 and s.sub.4 are BPSK modulated signals, x.sub.1, x.sub.2, x.sub.3 and x.sub.4 are QPSK modulated signals, x.sub.3=x.sub.2',x.sub.4=x.sub.1', and ( )' corresponds to obtaining a conjugate.
5. The method according to claim 4, wherein the fourth modulated signal x.sub.4 is a conjugate of the first modulated signal x.sub.1. 

4. The method according to claim 3, wherein the fourth modulated signal x.sub.4 is a conjugate of the first modulated signal x.sub.1. 
   
6. The method according claim 4, wherein the third modulated signal x.sub.3 is a conjugate of the second modulated signal x.sub.2. 

5. The method according claim 3, wherein the third modulated signal x.sub.3 is a conjugate of the second modulated signal x.sub.2. 
   


6. The method according to claim 3, wherein the fourth modulated signal x.sub.4 is a conjugate of the first modulated signal x.sub.1 and the third modulated signal x.sub.3 is a conjugate of the second modulated signal x.sub.2. 

8. A signal transmission apparatus, comprising: a transmitter; and a processor; wherein the processor is configured to cause the transmitter to transmit four modulated signals on four subcarriers, wherein the four subcarriers are subcarriers on frequency domain resources of two channels, wherein the two channels include a first channel and a second channel, the four subcarriers include a first subcarrier, a second subcarrier, a third subcarrier, and a fourth subcarrier, wherein the four modulated signals include a first modulated signal x.sub.1, a second modulated signal x.sub.2, a third modulated signal x.sub.3, and a fourth modulated signal X.sub.4, and wherein transmitting the four modulated signals on four subcarriers comprises: transmitting the first modulated signal x.sub.1 on the first subcarrier, wherein the first subcarrier is a subcarrier of the first channel; transmitting the second modulated signal x.sub.2 on the second subcarrier, wherein the second subcarrier is a subcarrier of the second channel; transmitting the third modulated signal x.sub.3 on the third subcarrier, wherein the third subcarrier is a subcarrier of the first channel; and transmitting the fourth modulated signal x.sub.4 on the fourth subcarrier, wherein the fourth subcarrier is a subcarrier of the second channel, wherein the four modulated signals are four QPSK modulated signals corresponding to four BPSK modulated signals, and wherein a relationship between the four QPSK modulated signals and the four BPSK modulated signals is based on a channel matrix Q.
9. The apparatus according to claim 8, wherein the four modulated signals are based on a channel matrix Q, wherein the channel matrix Q is Q = 1 2 [ 1 j 0 0 0 0 1 j 0 0 1 - j 1 - j 0 0 ] , ##EQU00085## where j corresponds to an imaginary unit. 

8. A signal transmission apparatus, comprising: a transmitter; and a processor; wherein the processor is configured to cause the transmitter to transmit, on N subcarriers, N modulated signals, wherein the N subcarriers are subcarriers on frequency domain resources of M channels, N is an integer greater than or equal to 2, and M is an integer greater than or equal to 2; wherein the modulated signals transmitted on different channels include conjugates; and wherein the N modulated signals are based on a channel matrix Q, wherein the channel matrix Q is .function. ##EQU00085## where j corresponds to an imaginary unit. 
 10. The apparatus according to claim 8, wherein M=2 and N=4, the M channels include a first channel and a second channel, the N subcarriers include a first subcarrier, a second subcarrier, a third subcarrier, and a fourth subcarrier, the N modulated signals include a first modulated signal x.sub.1, a second modulated signal x.sub.2, a third modulated signal x.sub.3, and a fourth modulated signal x.sub.4, and transmitting the N modulated signals on N subcarriers comprises: transmitting the first modulated signal x.sub.1 on the first subcarrier, wherein the first subcarrier is a subcarrier of the first channel; transmitting the second modulated signal x.sub.2 on the second subcarrier, wherein the second subcarrier is a subcarrier of the second channel; transmitting the third modulated signal x.sub.3 on the third subcarrier, wherein the third subcarrier is a subcarrier of the first channel; and transmitting the fourth modulated signal x.sub.4 on the fourth subcarrier, wherein the fourth subcarrier is a subcarrier of the second channel. 



14. The apparatus according to claim 8, wherein the N modulated signals comprise high-order modulated signals and low-order modulated signals according to the following expression: .function. .function. ##EQU00086## where Q is the channel matrix, s.sub.1, s.sub.2, s.sub.3 and s.sub.4 are BPSK modulated signals, x.sub.1, x.sub.2, x.sub.3 and x.sub.4 are QPSK modulated signals, x.sub.3=x.sub.2',x.sub.4=x.sub.1', and ( )' corresponds to obtaining a conjugate.
12. The apparatus according to claim 11, wherein the fourth modulated signal x.sub.4 is a conjugate of the first modulated signal x.sub.1. 

11. The apparatus according to claim 10, wherein the fourth modulated signal x.sub.4 is a conjugate of the first modulated signal x.sub.1. 
 
13. The apparatus according to claim 11, wherein the third modulated signal x.sub.3 is a conjugate of the second modulated signal x.sub.2. 

   12. The apparatus according claim 10, wherein the third modulated signal x.sub.3 is a conjugate of the second modulated signal x.sub.2. 
   
14. The apparatus according to claim 11, wherein the fourth modulated signal x.sub.4 is a conjugate of the first modulated signal x.sub.1 and the third modulated signal x.sub.3 is a conjugate of the second modulated signal x.sub.2. 

13. The apparatus according claim 10, wherein the fourth modulated signal x.sub.4 is a conjugate of the first modulated signal x.sub.1 and the third modulated signal x.sub.3 is a conjugate of the second modulated signal x.sub.2. 



Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1-3, 5-8, 10, and 12-14 of the instant application merely broaden the scope of the claims 1, 3, 4-8, and 11-14 of 10, 819, 555.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.



Specification Objection
The specification is objected to for failure to provide antecedent basis for "... wherein the four modulated signals are four QPSK modulated signals corresponding to four BPSK modulated signals, and wherein a relationship between the four QPSK modulated signals and the four BPSK modulated signals is based on a channel matrix Q...” as recited in amended claim 1, lines 17-19. 
A review of the specification, see paragraph 88, disclose  “When the high-order modulated signal is a QPSK signal, the QPSK signal x may be split into a combination of two low-order modulated signals, namely, BPSK signals” and also paragraph 0211, disclose  “For example, when the low-order modulated signals s.sub.1 and s.sub.2 are BPSK modulated signals, and the high-order modulated signals `xi and x2 .sub.are QPSK signals”, however no additional description is provided in the specification.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 



Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub. No.: 2015/0043596), in view of Nishikawa et al. (US Pub. No.: 2013/0128996), and further in view of Imai (US Pub. No.:2009/0116571).

As per claim 1, Lin disclose A signal transmission method (see Fig.1, Fig.2, a signal transmission method), comprising: 
transmitting, by a signal transmission apparatus, four modulated signals on four subcarriers, wherein the four subcarriers are subcarriers on frequency domain resources of two channels, (see Fig.2, para. 0030-0033, a modulation scheme comprising 2 sub-bands ("M channels" in terms of the claims, see 222 and 224 in fig 2), wherein the two channels include a first channel and a second channel, wherein the four subcarriers include a first subcarrier (see Fig.2, para. 0030-0033, Stream of symbols 204 are assigned to sub-bands 222 and 224, each of which is divided into subcarriers, which are 226 / a first subcarrier, 228, 230 and 232) a second subcarrier (see Fig.2, para. 0030-0033, Stream of symbols 204 are assigned to sub-bands 222 and 224, each of which is divided into subcarriers, which are 226, 228 / second subcarrier, 230 and 232), a third subcarrier (see Fig.2, para. 0030-0033, Stream of symbols 204 are assigned to sub-bands 222 and 224, each of which is divided into subcarriers, which are 226, 228, 230 / a third subcarrier and 232), and a fourth subcarrier (see Fig.2, para. 0030-0033, stream of symbols 204 are assigned to sub-bands 222 and 224, each of which is divided into subcarriers, which are 226, 228, 230 and 232 / a fourth subcarrier)  wherein the four modulated signals include a first modulated signal x1, a second modulated signal x2, a third modulated signal x3, and a fourth modulated signal x4 (see Fig.2, para. 0030-0033,  Fig.3A-3B, para. 0036-0047, 0067-0074, returning to FIG. 2, as illustrated by lines 234 and 236, the DCM scheme maps bit 206 and bit 210 of bit stream 202 to a symbol 214, which is assigned to subcarrier 226 within sub-band 222, as illustrated by lines 238 and 240, the DCM maps bit 206 and bit 210 to a symbol 218, which is assigned to subcarrier 230 within sub-band 224. in this example DCM scheme, two bits, for example bit 206 and bit 210, are mapped to two symbols, for 

Although Lin disclose transmitting, by a signal transmission apparatus, four modulated signals on four subcarriers, wherein the four subcarriers are subcarriers on frequency domain resources of two channels;

Lin however does not explicitly disclose wherein transmitting the four modulated signals on four subcarriers comprises: transmitting the first modulated signal x1 on the first subcarrier, wherein the first subcarrier is a subcarrier of the first channel; transmitting the second modulated signal x2 on the second subcarrier, wherein the second subcarrier is a subcarrier of the second channel; transmitting the third modulated signal x3 on the third subcarrier, wherein the third subcarrier is a subcarrier of the first channel; and transmitting the fourth modulated signal x4 on the fourth subcarrier, wherein the fourth subcarrier is a subcarrier of the second channel.

Nishikawa however disclose wherein transmitting the four modulated signals on four subcarriers comprises: transmitting the first modulated signal x1 on the first subcarrier, wherein the first subcarrier is a subcarrier of the first channel; transmitting the second modulated signal x2 on the second subcarrier, wherein the second subcarrier is a subcarrier of the second channel; transmitting the third modulated signal x3 on the third subcarrier, wherein the third subcarrier is a subcarrier of the first channel; and transmitting the fourth modulated signal x4 on the fourth subcarrier, wherein the fourth subcarrier is a subcarrier of the second channel (see Fig.1, para. 0045-0056, the modulator 11 sends the generated modulation signal to the serial-parallel converter 12. The modulator 11 uses, for example, QPSK (Quadrature Phase-Shift Keying) as the modulation scheme. The serial-parallel converter 12 performs serial-parallel conversion on the modulation signal to generate a parallel signal, and assigns individual pieces of data of the generated parallel signal to subcarriers with frequency components orthogonal to each other to generate a subcarrier modulation signal, also per para. 0055, the synthesizer 15 generates the baseband signal from the operation result u, demodulation is carried out according to the same operation rule on the reception side. The values of the individual elements of the first matrix F.sub.1.sup.-
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein transmitting the four modulated signals on four subcarriers comprises: transmitting the first modulated signal x1 on the first subcarrier, wherein the first subcarrier is a subcarrier of the first channel; transmitting the second modulated signal x2 on the second subcarrier, wherein the second subcarrier is a subcarrier of the second channel; transmitting the third modulated signal x3 on the third subcarrier, wherein the third subcarrier is a subcarrier of the first channel; and transmitting the fourth modulated signal x4 on the fourth subcarrier, wherein the fourth subcarrier is a subcarrier of the second channel, as taught by Nishikawa, in the system of Lin, so as to reduce PAPR and further suppress additive noise in OFDM communication, thereby improving the bit error rate, see Nishikawa, paragraphs 13-17.

The combination of Lin and Nishikawa however does not explicitly disclose wherein the four modulated signals are four QPSK modulated signals corresponding to four BPSK modulated signals, and wherein a relationship between the four QPSK modulated signals and the four BPSK modulated signals is based on a channel matrix Q;

Imai however disclose wherein the four modulated signals are four QPSK modulated signals corresponding to four BPSK modulated signals, and wherein a relationship between the four QPSK modulated signals and the four BPSK modulated signals is based on a channel matrix Q (see Fig.8, Fig.9, BPSK, QPSK and 16QAM, and the number of multiplexing is four, MCS selecting section 202 selects an MCS from the MCS table as shown in FIG. 16 / four modulated signals are four QPSK modulated signals corresponding to four BPSK modulated signals, and the MCS selecting section 202 outputs an indicator corresponding to the selected MCS (modulation scheme) to multiplex signal detecting section 203 and demodulating sections 162 to 164 and 204 as MCS information, and transmits the indicator to base station 190, see also para. 0064, 0072).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the four modulated signals are four QPSK modulated signals corresponding to four BPSK modulated signals, and wherein a relationship between the four QPSK modulated signals and the four BPSK modulated signals is based on a channel matrix Q, as taught by Imai, in the system of Lin and Nishikawa, so as to provide a transmitting apparatus, receiving apparatus and communication method that enable data rate improvement in a MIMO system, see Imai, paragraphs 13-17.


As per claim 2, the combination of Lin, Nishikawa and Imai disclose the method according to claim 1

Nishikawa further disclose wherein the four modulated signals are 
    PNG
    media_image1.png
    138
    848
    media_image1.png
    Greyscale
(see Fig.3, para. 0053-0056, the synthesizer 15 generates a baseband signal from either data obtained by adding the second data to the first data, or data obtained by subtracting the second data from the first data, and sends the generated baseband signal to the transmitter 16. Whether the synthesizer 15 performs addition or subtraction has been determined beforehand by a predetermined operation rule.  the matrix shown in FIG. 5 as the transformation matrix C.sub.2. The values of different elements between the transformation matrix C.sub.2 shown in FIG. 5 and the transformation matrix C.sub.1 shown in FIG. 3 which is a unitary matrix and a skew-Hermitian matrix are 0.1 or -0.1. Therefore, the difference between the transformation matrix C.sub.2 shown in FIG. 5 and the transformation matrix C.sub.1 shown in FIG. 3 is very small. The matrix shown in FIG. 5 can therefore be regarded as substantially a unitary matrix, so that the equations (15a) and (15b) are satisfied. Further, the matrix shown in FIG. 5 can be regarded as substantially a skew-Hermitian matrix, so that the equation (15c) is satisfied. The equation (15d) is derived from the equations (15b) and (15c). The values of elements in a transformation matrix which differ from the values of elements in a matrix which is a unitary matrix as well as a skew-Hermitian matrix should not necessarily be 0.1 or -0.1 as shown in FIG. 5, and may take other values whose absolute values are sufficiently smaller than 1). 
Motivation same as claim 1.

As per claim 4, the combination of Lin, Nishikawa and Imai disclose the method according to claim 1.
Nishikawa further disclose wherein the modulated signals transmitted on different channels include conjugates (see Fig.1, para. 0010, 0012, 0030, 0033, 0052-0056, the product of the transposed conjugate matrix of the transformation matrix and the transformation matrix may coincide with a unit matrix, and the sum of the transposed conjugate matrix of the transformation matrix and the transformation matrix may coincide with a zero matrix; see Fig.3, Equation 3, the values of the individual elements of the first matrix F.sub.1.sup.-1, the second matrix F.sub.2.sup.-1, and the transformation matrix C.sub.1 are determined in such a way that the individual elements of the subcarrier modulation signal d are included in the baseband signal and  the transmitter 16 generates a transmission signal from the baseband signal, and transmits the transmission signal to another apparatus via the transmission/reception switch 37 and the antenna 10 / the modulated signals transmitted on different channels include “conjugates”, see also para. 0007-0012). 

As per claim 5, the combination of Lin, Nishikawa and Imai disclose the method according to claim 4.
Nishikawa further disclose wherein the fourth modulated signal x4 is a conjugate of the first modulated signal x1 (see Fig.1, para. 0010, 0012, 0030, 0033, 0052-0056, the product of the transposed conjugate matrix of the transformation matrix and the transformation matrix may coincide with a unit matrix, and the sum of the transposed conjugate matrix of the transformation matrix and the transformation matrix may coincide with a zero matrix; see Fig.3, Equation 3, the values of the individual elements of the first matrix F.sub.1.sup.-1, the second matrix F.sub.2.sup.-1, and the transformation matrix C.sub.1 are determined in such a way that the individual elements of the subcarrier modulation signal d are included in the baseband signal and  the transmitter 16 generates a transmission signal from the baseband signal, see also para. 0069-0072, a transformation matrix C.sub.2 as shown by the following equation (15a), however, the product of the transposed conjugate matrix C.sub.2* of the transformation matrix C.sub.2 and the transformation matrix C.sub.2 substantially coincides with a unit matrix. Rewriting the equation (15a) derives the following equation (15b). Further, as shown by the following equation (15c), the sum of the transposed conjugate matrix C.sub.2* of the transformation matrix C.sub.2 and the transformation matrix C.sub.2 substantially coincides with a zero matrix).  

As per claim 6, the combination of Lin, Nishikawa and Imai disclose the method according to claim 4.
Nishikawa further disclose wherein the third modulated signal x3 is a conjugate of the second modulated signal x2 (see Fig.1, para. 0010, 0012, 0030, 0033, 0052-0056, the product of the transposed conjugate matrix of the transformation matrix and the transformation matrix may coincide with a unit matrix, and the sum of the transposed conjugate matrix of the transformation matrix and the transformation matrix may coincide with a zero matrix; see Fig.3, Equation 3, the values of the individual elements of the first matrix F.sub.1.sup.-1, the second matrix F.sub.2.sup.-1, and the transformation matrix C.sub.1 are determined in such a way that the individual elements of the subcarrier modulation 

As per claim 7, the combination of Lin, Nishikawa and Imai disclose the method according to claim 4.
Nishikawa further disclose wherein the fourth modulated signal x4 is a conjugate of the first modulated signal xi and the third modulated signal x3 is a conjugate of the second modulated signal x2 (see Fig.1, para. 0010, 0012, 0030, 0033, 0052-0056, the product of the transposed conjugate matrix of the transformation matrix and the transformation matrix may coincide with a unit matrix, and the sum of the transposed conjugate matrix of the transformation matrix and the transformation matrix may coincide with a zero matrix; see Fig.3, Equation 3, the values of the individual elements of the first matrix F.sub.1.sup.-1, the second matrix F.sub.2.sup.-1, and the transformation matrix C.sub.1 are determined in such a way that the individual elements of the subcarrier modulation signal d are included in the baseband signal and  the transmitter 16 generates a transmission signal from the baseband signal, see also para. 0069-0072, as shown by the following equation (15a), however, the product of the transposed conjugate matrix C.sub.2* of the transformation matrix C.sub.2 and the transformation matrix C.sub.2 substantially coincides with a unit matrix. Rewriting the equation (15a) derives the following equation (15b). Further, as shown by the following equation (15c), the sum of the transposed conjugate matrix C.sub.2* of the transformation matrix C.sub.2 and the transformation matrix C.sub.2 substantially coincides with a zero matrix).
As per claim 8, claim 8 is rejected the same way as claim 1. Li disclose A signal transmission apparatus (see Fig.1, Fig.1, transmission apparatus 110) comprising: a transmitter (see Fig.1, transmission Nishikawa disclose A signal transmission apparatus (see Fig.1, communication apparatus 1) , comprising: a transmitter (see Fig.1, transmitter 16); and a processor (see Fig.1, Controller 20).

As per claim 9, claim 9 is rejected the same way as claim 2.As per claim 11, claim 11 is rejected the same way as claim 4.
As per claim 12, claim 12 is rejected the same way as claim 5.As per claim 13, claim 13 is rejected the same way as claim 6.
As per claim 14, claim 14 is rejected the same way as claim 7.

As per claim 15, claim 15 is rejected the same way as claim1.
As per claim 16, claim 16 is rejected the same way as claim 2.As per claim 18, claim 18 is rejected the same way as claim 4.
As per claim 19, claim 19 is rejected the same way as claim 5.As per claim 20, claim 20 is rejected the same way as claim 6.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection

Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub. No.: 2015/0043596), in view of Wang et al. (US Pub. No.: 2011/0033004), and further in view of Imai (US Pub. No.:2009/0116571).

As per claim 1, Lin disclose A signal transmission method (see Fig.1, Fig.2, a signal transmission method), comprising: 
transmitting, by a signal transmission apparatus, four modulated signals on four subcarriers, wherein the four subcarriers are subcarriers on frequency domain resources of two channels, (see Fig.2, 

Although Lin disclose transmitting, by a signal transmission apparatus, four modulated signals on four subcarriers, wherein the four subcarriers are subcarriers on frequency domain resources of two channels;

Lin however does not explicitly disclose wherein transmitting the four modulated signals on four subcarriers comprises: transmitting the first modulated signal xl on the first subcarrier, wherein the first subcarrier is a subcarrier of the first channel; transmitting the second modulated signal x2 on the second subcarrier, wherein the second subcarrier is a subcarrier of the second channel;  transmitting the third modulated signal x3 on the third subcarrier, wherein the third subcarrier is a subcarrier of the first 

Wang however disclose wherein transmitting the four modulated signals on four subcarriers comprises:
transmitting the first modulated signal xl on the first subcarrier, wherein the first subcarrier is a subcarrier of the first channel; transmitting the second modulated signal x2 on the second subcarrier, wherein the second subcarrier is a subcarrier of the second channel;  transmitting the third modulated signal x3 on the third subcarrier, wherein the third subcarrier is a subcarrier of the first channel; and  transmitting the fourth modulated signal x4 on the fourth subcarrier, wherein the fourth subcarrier is a subcarrier of the second channel (see Fig.2, para. 0025-0031, Fig.3, the constellation mapping unit 140 combines the i-th (i=0, 1, . . . , 5) bit groups of two (i.e. p=2) consecutive interleaved sub-blocks into 50 bit-vectors, each including a number of 8 (i.e. w=8) bits. The k-th bit vector of the i-th bit group is mapped to 2 (i.e. n=2) symbols s.sub.k,i and s.sub.k+50,i, which are precoded to generate symbols X.sub.k,i and X.sub.k+50,i which are transmitted over the k-th and (k+50)-th subcarriers of the i-th OFDM symbol, and Fig.3, para. 0032-0033, at S370 the symbols are precoded using a unitary precoding matrix having the properties described in detail above. Specifically, to achieve a frequency diversity order of 2, two symbols to be transmitted on the different subcarriers of the same OFDM symbol are multiplied by the unitary precoding matrix. At S380 the precoded symbols are interleaved, as mentioned above. Thereafter, at S390 all the precoded symbols are modulated into the different subcarriers and OFDM symbols and transmitted over a wireless medium).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein transmitting the four modulated signals on four subcarriers comprises: transmitting the first modulated signal xl on the first subcarrier, wherein the first subcarrier is a subcarrier of the first channel; transmitting the second modulated signal x2 on the second subcarrier, wherein the second subcarrier is a subcarrier of the second channel;  transmitting the third modulated signal x3 on the third subcarrier, wherein the third subcarrier is a subcarrier of the first channel; and  transmitting the fourth modulated signal x4 on the fourth subcarrier, wherein the fourth 
The combination of Lin and Wang however does not explicitly disclose wherein the four modulated signals are four QPSK modulated signals corresponding to four BPSK modulated signals, and wherein a relationship between the four QPSK modulated signals and the four BPSK modulated signals is based on a channel matrix Q;

Imai however disclose wherein the four modulated signals are four QPSK modulated signals corresponding to four BPSK modulated signals, and wherein a relationship between the four QPSK modulated signals and the four BPSK modulated signals is based on a channel matrix Q (see Fig.8, Fig.9, Fig.16, see para. 0111, when the modulation schemes applicable for base station 190 include BPSK, QPSK and 16QAM, and the number of multiplexing is four, MCS selecting section 202 selects an MCS from the MCS table as shown in FIG. 16 / four modulated signals are four QPSK modulated signals corresponding to four BPSK modulated signals, and the MCS selecting section 202 outputs an indicator corresponding to the selected MCS (modulation scheme) to multiplex signal detecting section 203 and demodulating sections 162 to 164 and 204 as MCS information, and transmits the indicator to base station 190).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the four modulated signals are four QPSK modulated signals corresponding to four BPSK modulated signals, and wherein a relationship between the four QPSK modulated signals and the four BPSK modulated signals is based on a channel matrix Q, as taught by Imai, in the system of Lin and Wang, so as to provide a transmitting apparatus, receiving apparatus and communication method that enable data rate improvement in a MIMO system, see Imai, paragraphs 13-17.


As per claim 2, the combination of Lin, Wang and Imai disclose the method of claim 1.

Wang further wherein the four modulated signals are 
    PNG
    media_image1.png
    138
    848
    media_image1.png
    Greyscale
  
(see para. 0007-0010, 0023-0028, The following exemplary precoding matrixes are constructed in accordance with certain embodiments of the invention. These matrixes are highly efficient when 16 QAM modulation or other higher-order modulation schemes are utilized. 
R 1 = 1 29 [ 5 2 2 - 5 ] ##EQU00006## R 2 = 1 34 [ 5 3 3 - 5 ] ##EQU00006.2## R 3 = 1 58 [ 7 3 3 - 7 ] ##EQU00006.3## R 4 = 1 73 [ 8 3 3 - 8 ] ##EQU00006.4## R 5 = 1 305 [ 16 7 7 - 16 ] ##EQU00006.5## R 6 = 1 65 [ 7 4 4 - 7 ] ##EQU00006.6## R 7 = 1 337 [ 16 9 9 - 16 ] ##EQU00006.7## 
[0028] The symbol interleaver 150 distributes the precoded symbols (x) into different data subcarriers of different OFDM symbols. For example, the precoded symbols X.sub.k,i and X.sub.k+50,i are transmitted on the k-th and (k+50)-th data subcarriers of the i-th OFDM symbol. The OFDM modulator 160 performs an IFFT operation to generate a time-domain transmit signals, which are transmitted through an antenna).

As per claim 8, claim 8 is rejected the same way as claim 1. Li disclose A signal transmission apparatus (see Fig.1, Fig.1, transmission apparatus 110) comprising: a transmitter (see Fig.1, transmission apparatus 110 with a transmitter, see para. 0027); and a processor (see Fig.1, transmission apparatus 110 with a CPU/ a processor, see para. 0030-0035).

As per claim 9, claim 9 is rejected the same way as claim 2.
As per claim 15, claim 15 is rejected the same way as claim1.
As per claim 16, claim 16 is rejected the same way as claim 2.
Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shen (US Pub. No.:2006/0156169) – see para. 0125-0129, 0314, “For instance, a 16 QAM (Quadrature Amplitude Modulation) includes 16 constellation points, each corresponding to a different symbol. The particular modulation scheme used on a per transmit path basis, on a per subcarrier basis, and/or a combination thereof is dictated by the modulation control module 30135 via the modulation control modules. For example, if the modulation scheme is adjusted on a per transmit path basis, the modulation control module 30135 may determine that one transmit path will use a 16 QAM modulation scheme, while another may use a 64 QAM modulation scheme, and yet another transmit path may use a QPSK modulation scheme. As another example, if the modulation scheme is adjusted on a per subcarrier basis, each sub carrier of each transmit path may have a different modulation scheme. For instance, some subcarriers may have a 16 QAM modulation scheme, while others may use a 64 QAM modulation scheme, and some others may use a QPSK modulation scheme.”.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469